



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 20, 2020, by and among INNOVATUS LIFE SCIENCES LENDING
FUND I, LP, a Delaware limited partnership, as collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”), and CONFORMIS, INC., a Delaware corporation, IMATX, Inc., a California
corporation and Conformis Cares LLC, a Delaware limited liability company
(individually and collectively, jointly and severally, “Borrower”).
WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of June 25, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and
WHEREAS, Borrower, Required Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement and provide a certain waiver as set forth
herein.
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Required Lenders and
Collateral Agent hereby agree as follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
The following Section 7.14 is hereby added to the Loan Agreement:



7.14    Indian Subsidiary. Transfer any Intellectual Property to Indian
Subsidiary or allow Indian Subsidiary to maintain any Intellectual Property.


3.
Section 13 of the Loan Agreement is hereby amended by amending and restating the
following definitions therein as follows:



“Permitted Investments” are:
(a)    Investments disclosed on the Perfection Certificate(s) and existing on
the Effective Date;
(b)    Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of Deposit Accounts in which Collateral Agent has
a perfected security interest;
(e)    Investments in connection with Transfers permitted by Section 7.1;
(f)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors, not to
exceed One Hundred Thousand Dollars ($100,000.00) in the aggregate for (i) and
(ii) in any fiscal year;


 
 
ACTIVE 51685019v5

--------------------------------------------------------------------------------





(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;
(i)    Investments in Subsidiaries (other than the Indian Subsidiary during
fiscal year 2020), not to exceed One Hundred Thousand Dollars ($100,000.00) per
fiscal year for each Subsidiary;
(j)    Investments in the Indian Subsidiary during the fiscal year 2020 that do
not exceed Two Hundred Seventy-Five Thousand Dollars ($275,000.00) in the
aggregate; and
(k)    Non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non-exclusive licensing
of technology, the development of technology or the providing of technical
support.
“Shares” is all of the issued and outstanding capital stock, membership or
partnership units or other securities or ownership interest held by Borrower or
its Subsidiaries of any Subsidiary; provided, however, the Shares shall not
include more than sixty five percent (65%) of the issued and outstanding capital
stock, membership or partnership units or other securities or ownership interest
owned or held of record by the Borrower or any of its Subsidiaries of any
Foreign Subsidiary (including, without limitation, the Indian Subsidiary).
4.
Section 13 of the Loan Agreement is hereby further amended by adding the
following definition thereto in alphabetical order:



“Indian Subsidiary,” the name of which must be approved by the relevant Indian
governmental authority or authorities, is expected to be “Conformis India LLP”
or, alternatively, “Conformis Orthopedics LLP,” or such other name as may be
approved by said authority or authorities, a wholly owned Subsidiary of the
Borrower and ConforMIS Europe GmbH that is organized and existing under
applicable laws of India.


5.
Without limiting the generality of the provisions of Section 4.3 of the Loan
Agreement, Borrower hereby pledges, assigns and grants to Collateral Agent, for
the ratable benefit of the Lenders, a security interest in the Shares of the
Indian Subsidiary, together with all proceeds and substitutions thereof, all
cash, stock and other moneys and property paid thereon, all rights to subscribe
for securities declared or granted in connection therewith, and all other cash
and noncash proceeds of the foregoing, as security for the performance of the
Obligations. No later than four weeks after the formation of the Indian
Subsidiary, Borrower shall provide evidence to Collateral Agent, in such form
and substance as are reasonably acceptable to Collateral Agent, that the limited
liability partnership agreement (or similar governing agreement) of the Indian
Subsidiary notes such pledge of the Shares of the Indian Subsidiary.



6.
Limitation of Amendment.



a.
The amendments and waivers set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.





2
 
 
ACTIVE 51685019v5

--------------------------------------------------------------------------------





b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.



7.
To induce Collateral Agent and Required Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and Required Lenders
as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default (other than the
Potential Event of Default) has occurred and is continuing;



b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



8.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



9.
The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising



3
 
 
ACTIVE 51685019v5

--------------------------------------------------------------------------------





out of the Loan Agreement or the other Loan Documents on or prior to the date
hereof through the date hereof. Without limiting the generality of the
foregoing, the Borrower waives and affirmatively agrees not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they do, shall or may have as of the
date hereof, including the rights to contest: (a) the right of Collateral Agent
and each Lender to exercise its rights and remedies described in the Loan
Documents; (b) any provision of this Amendment or the Loan Documents; or (c) any
conduct of the Lenders or other Releasees relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof.


10.
This Amendment shall be deemed effective as of the date first set forth above
upon the due execution and delivery to Collateral Agent of this Amendment by
each party hereto.



11.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



12.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.





[Balance of Page Intentionally Left Blank]




4
 
 
ACTIVE 51685019v5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
BORROWER:
 
CONFORMIS, INC.
 
 
By:
 
/s/ Mark Augusti
Name:
 
Mark Augusti
Title:
 
President & Chief Executive Officer
 
 
 



BORROWER:
 
IMATX, INC.
 
 
By:
 
/s/ Mark Augusti
Name:
 
Mark Augusti
Title:
 
President & Treasurer



BORROWER:
 
CONFORMIS CARES LLC
 
 
By:
 
/s/ Mark Augusti
Name:
 
Mark Augusti
Title:
 
President & Chief Financial Officer



COLLATERAL AGENT AND REQUIRED LENDER:
 
INNOVATUS LIFE SCIENCES LENDING FUND I, LP
 
By: Innovatus Life Sciences GP, LP
Its: General Partner
 
 
By:
/s/ Andrew Dym
 
Name:
Andrew Dym
 
Title:
Authorized Signatory









ACTIVE 51685019v5